Citation Nr: 0421463	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty for training from March 
1967 to September 1967.  Thereafter, he served as a reservist 
for the U.S. Air Force, performing both inactive duty 
training and additional active duty training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, it is not clear from the record what the veteran's 
current status in the military is.  On his original claim, 
received in October 2001, he indicated that he is a member of 
the active Air Force Reserve.  But he later indicated that 
the unit he identified was deactivated.  Moreover, it does 
not appear that the veteran's service medical records and 
service personnel records are complete.  

Second, the Board notes that the veteran has provided the RO 
with a statement from his private treating physician, Michael 
S. Mokris, M.D., F.A.C.S., indicating that the veteran is 
diagnosed with tinnitus and hearing loss.

In addition, the veteran has offered his statement that he 
was exposed to acoustic trauma both during his active service 
in basic training and continuing thereafter by virtue of his 
profession.  Specifically, he averred that while in basic 
military training, in an exercise designed to simulate 
combat, a missile or charge detonated so close to him as to 
throw him into barbed wire and cause ringing in his ears.  
Thereafter, he stated, he worked as a hydraulic repairman, 
working around C-119 aircraft and engines on the ground and 
in the air.  He was constantly exposed to engine and aircraft 
noise.  Accordingly, Dr. Mokris opined, given the veteran's 
military history and military occupational specialty and his 
employment in a profession without exposure to noise-sales-
since his discharge, it was probable that his current hearing 
disabilities were the result of his military service.  

Available service medical and service personnel records 
corroborate the veteran's account.  Service medical records 
show he was treated for cuts on his knees.  The entry is 
dated during his basic training, and identified a dispensary 
associated with the training facility he was stationed at.  
Service personnel records reflect that his military 
occupational specialty was 42152, Aircraft Pneumatic 
Repairman.  These records further show that, following a 
period of basic training, he drilled regularly and served on 
additional periods of active duty.  However, the RO has not 
offered the veteran a VA examination for audiology and ear 
disease.  Moreover, it has not attempted to obtain copies of 
treatment accorded the veteran by Dr. Mokris.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent, and etiology of his claimed hearing 
disabilities, in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify the veteran's 
dates of active and inactive service, and 
whether he is currently an active member 
of the Reserves.

2.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for 
hearing loss and tinnitus; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his claimed hearing loss and tinnitus.  
The veteran should take care to identify 
health care providers, including VA 
medical facilities (MCs), at which he 
sought treatment immediately following 
his discharge from active service in 
1967.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
hearing disabilities.  In particular, the 
RO should request any and all inpatient 
and outpatient records, to include any 
and all clinical medical records for 
treatment accorded the veteran by Dr. 
Mokris of Florida Otolaryngology Group, 
P.A. in Orlando, FL, and Frank J. Stone, 
M.D., of Celebration Family Care in 
Celebration, FL.  In addition, the RO 
should request any and all inpatient and 
outpatient records of treatment accorded 
the veteran from any and all VAMCs the 
veteran may identify, from his discharge 
from active service in 1967 to the 
present.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist him in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra

5.  The RO should ask the veteran if he 
was subjected to medical examinations 
and/or treatment in the course of his 
civilian employment.  After obtaining 
duly executed authorization for the 
release of private medical records, the 
RO should request copies of any and all 
such records.  The appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra and Charles, 
supra. 

6.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding the 
acoustic trauma he incurred during basic 
training and subsequently, during 
inactive and active duty for training, 
including any possible complaints he made 
or treatment he received.  Please remind 
the veteran that it is necessary to give 
as specific and detailed information as 
possible, including accurate dates and 
names and places of treatment, so as to 
enable a search for corroborating 
records.

7.  The RO should further advise the 
veteran that he may submit buddy 
statements attesting to the veracity of 
the acoustic trauma-either the blast 
that occurred in basic training or the 
exposure to engine and aircraft noise 
during periods of inactive and active 
duty for training.

8.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
and the Department of the Air Force, 
Headquarters Air Reserve Personnel Center 
in Denver, Colorado any additional 
service medical records from the 
veteran's periods of active and inactive 
service, including hospital or clinic 
records as the veteran may identify.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.

9.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO should complete any and all follow 
up actions referred by the NPRC, 
Department of the Air Force, Headquarters 
Air Reserve Personnel Center in Denver, 
Colorado, or other appropriate authority 
in obtaining the veteran's reserve 
records, including requesting Morning 
Reports and other such reports from the 
individual reserve units that could be 
used to verify daily personnel actions.  
The RO should attempt to find records 
concerning the veteran's active and 
inactive reserve service with the 
following units:
?	928th Tactical Airlift Group, O'Hare 
Field, Chicago, Illinois
?	928th CAMRON (Attached to HQ 5AFRR, 
Selfridges AFB, Michigan) O'Hare 
IAP, Illinois (CAC) (RES)
?	928th CAMSQ, O'Hare IAP, Illinois 
(CAC) (RES)

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature, 
extent, and etiology of his claimed 
hearing loss and tinnitus.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed hearing disabilities.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed hearing disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all hearing and ear 
pathology manifested.
?	Provide an opinion as to the date of 
onset and etiology for any hearing 
loss, tinnitus or other ear 
pathology.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it as likely as not that any 
diagnosed hearing disability, 
to include hearing loss and 
tinnitus, is the result of 
acoustic trauma the veteran 
experienced either during 
active duty for training or 
inactive duty for training, to 
include
?	Exposure to acoustic 
trauma from a blast in 
basic training?
?	Continual exposure to 
engine and aircraft noise 
during inactive and active 
duty for training?

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for hearing loss and tinnitus.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




